Exhibit 2.1 CHARTER FINANCIAL CORPORATION STOCK ISSUANCE PLAN TABLE OF CONTENTS 1. Introduction – Business Purpose 1 2. Definitions 1 3. The Offering 6 4. Conditions to Completion of the Offering 7 5. Timing of the Sale of Capital Stock 7 6. Number of Shares to be Offered 7 7. Purchase Price of Shares and Offering Range 7 8. Method of Offering Shares and Rights to Purchase Stock 8 9. Additional Limitations on Purchases of Common Stock 11 10. Payment for Common Stock 14 11. Manner of Exercising Subscription Rights Through Stock Order Forms 15 12. Undelivered, Defective or Late Order Forms; Insufficient Payment 16 13. Residents of Foreign Countries and Certain States 16 14. Completion of the Offering 17 15. Restrictions on Resale or Subsequent Disposition 17 16. Stock Certificates 17 17. Restriction on Financing Stock Purchases 17 18. Requirements for Stock Purchases by Directors and Officers Following the Offering 18 19. Stock Benefit Plans 18 20. Post-Reorganization Filing and Market Making 19 21. Payment of Dividends and Repurchase of Stock 19 22. Interpretation 19 23. Amendment or Termination of this Plan 19 1. Introduction – Business Purpose In October 2001, CharterBank reorganized (the “Reorganization”) from a federal mutual savings bank into the two-tiered mutual holding company structure and became a wholly-owned subsidiary of Charter Financial Corporation, a federal mid-tier holding company (the “Company”).In the Reorganization, the Company sold 3,964,481 shares of its Common Sock to the public at $10.00 per share and issued 15,857,924 shares of its Common Stock to First Charter, MHC, the federal mutual holding company chartered in the Reorganization (the “Mutual Holding Company”).The Reorganization was approved by the Bank’s depositors and by the Office of Thrift Supervision. In January 2007, the Company repurchased 508,842 shares of its Common Stock at a price of $52.00 per share through an issuer tender offer. During fiscal years 2009 and 2008, the Company repurchased approximately 218,000 and 585,000 additional shares, respectively, of its Common Stock .As of December 31, 2009, the Company had 18,577,356 shares of Common Stock outstanding, of which the Mutual Holding Company owned 15,857,924 shares, or approximately 85.4% of the outstanding shares. The Board of Directors of the Company has adopted this Plan of Stock Issuance (this “Plan”) pursuant to which the Company proposes to offer additional shares of common stock to qualified depositors, the Bank’s Employee Plans and, to the extent shares remain available, members of the general public, with a preference given to residents of the Bank’s Local Community and then to the Company’s stockholders as of the Stockholder Record Date. The Board of Directors of the Company has determined that this Plan is advisable and in the best interests of the Company and its stockholders.This Plan also has been ratified by the Board of Directors of the Mutual Holding Company.In ratifying this Plan, the Mutual Holding Company’s Board of Directors has determined that this Plan is advisable and in the best interest of the Mutual Holding Company and the Bank’s depositors.The Offering pursuant to this Plan will add financial strength to the Company and will provide the Company with additional capital resources to finance growth and acquisitions, including the acquisition of troubled financial institutions with Federal Deposit Insurance Corporation assistance.The Offering also will provide the Bank with additional capital resources to fund new loans, to expand its retail banking franchise, to enhance and develop new products and services, to reduce wholesale funding and to invest in securities. 2. Definitions As used in this Plan, the terms set forth below have the following meanings: Account Holder:Any Person holding a Deposit Account in the Bank. Acting in Concert:Means (i) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal whether or not pursuant to an express agreement; or (ii) a combination or pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement or other arrangement, whether written or otherwise.A Person that acts in concert with another Person (“other party”) shall also be deemed to be acting in concert with any Person who is also acting in concert with that other party, except that any Tax-Qualified Employee Stock Benefit Plan will not be deemed to be acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether stock held by the trustee and stock held by the plan will be aggregated. Actual Purchase Price:The price per share, determined as provided in this Plan, at which the Common Stock is actually sold in the Offering. Affiliate:Any Person that directly or indirectly through one of more intermediaries, controls, is controlled by, or is under common control with another Person. Appraised Value Range:The range of the estimated consolidated pro forma market value of the Company, as determined by the Independent Appraiser prior to the Subscription Offering, and as it may be amended from time to time thereafter.The maximum and minimum of the Appraised Value Range may vary as much as 15% above and 15% below, respectively, the midpoint of the Appraised Value Range. Associate:The term “Associate,” when used to indicate a relationship with any Person, means (i) any corporation or organization (other than the Mutual Holding Company, the Company, the Bank or a majority-owned subsidiary of the Mutual Holding Company, the Company or the Bank) if the person is a senior officer or partner or beneficially owns, directly or indirectly, 10% or more of any class of equity securities of the corporation or organization, (ii)any trust or other estate, if the person has a substantial beneficial interest in the trust or estate or is a trustee or fiduciary of the trust or estate except that for the purposes of this Plan relating to subscriptions in the Offering and the sale of Subscription Shares following the Offering, a Person who has a substantial beneficial interest in any Non-Tax-Qualified Employee Stock Benefit Plan or any Tax-Qualified Employee Stock Benefit Plan, or who is a trustee or fiduciary of such plan, is not an Associate of such plan, and except that, for purposes of aggregating total shares that may be held by Officers and Directors, the term “Associate” does not include any Tax-Qualified Employee Stock Benefit Plan, and (iii) any Person who is related by blood or marriage to such Person and (A) who lives in the same home as such Person or (B) who is a Director or Officer of the Mutual Holding Company or the Company, or any of their parents or subsidiaries. Bank:CharterBank, West Point, Georgia. Common Stock:Common Stock, par value $0.01 per share, of the Company. Community Offering:The offering to certain members of the general public by the Company of any shares for which subscriptions have not been accepted in the Subscription Offering.The Community Offering may occur concurrently with the Subscription Offering and any Syndicated Community Offering, and may be followed by a Firm Commitment Underwritten Offering. Company:Charter Financial Corporation, West Point, Georgia. Control:(including the terms “controlling,” “controlled by,” and “under common control with”) means the direct or indirect power to direct or exercise a controlling influence over the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise as described in 12 C.F.R. Part 2 Deposit Account(s):Any withdrawable account, including, without limitation, savings, time, demand, NOW accounts, money market, certificate and passbook accounts. Director:A member of the Board of Directors of the Bank, the Company or the Mutual Holding Company, as appropriate in the context. Effective Date:The date of the consummation of the Offering. Eligibility Record Date: The date for determining depositors that qualify as Eligible Account Holders, which is December 31, 2008. Eligible Account Holder:Any Person holding a Qualifying Deposit on the Eligibility Record Date for purposes of determining subscription rights. Employee Plans:Any Tax-Qualified Employee Stock Benefit Plan of the Bank or the Company, including any ESOP or 401(k) Plan. Employees:All Persons who are employed by the Bank, the Company or the Mutual Holding Company. ESOP:An employee stock ownership plan and related trust established by the Bank or the Company. Firm Commitment Underwritten Offering:The offering, at the sole discretion of the Company, of shares of Common Stock not subscribed for in the Subscription Offering and any Community Offering and/or Syndicated Community Offering, to members of the general public through one or more underwriters.A Firm Commitment Underwritten Offering may occur following the Subscription Offering and any Community Offering and/or Syndicated Community Offering. Independent Appraiser: The appraiser retained by the Company and the Bank to prepare an appraisal of the pro forma market value of the Company. Local Community:The States of Georgia and Alabama. Majority Ownership Interest:The outstanding shares of Common Stock of the Company, expressed as a percentage, owned by the Mutual Holding Company. Management Person:An Officer or Director of the Company, the Bank or the Mutual Holding Company. Marketing Agent:The broker-dealer responsible for organizing and managing the sale of the Common Stock in the Offering. 3 Minority Ownership Interest: The outstanding shares of Common Stock of the Company, expressed as a percentage, owned by the Minority Stockholders. Minority Stockholder:Any owner of Common Stock, other than the Mutual Holding Company. Mutual Holding Company:First Charter, MHC, West Point, Georgia. Non-Tax-Qualified Employee Stock Benefit Plan: Any defined benefit plan or defined contribution plan that is not a Tax-Qualified Employee Stock Benefit Plan. Offering:The offering for sale pursuant to this Plan of Common Stock in a Subscription Offering and, to the extent shares remain available, in a Community Offering, Syndicated Community Offering, or Firm Commitment Underwritten Offering. The maximum and minimum of the Offering Price Range may vary as much as 15% above and 15% below, respectively, the midpoint of the offering price range which will be established based on the midpoint of the Appraised Value Range. Offering Price Range:The per share price range of Common Stock established by the Company prior to the commencement of the Offering. Offering Range:The range in the number of shares of Common Stock to be sold in the Offering, which will be established by the Company prior to the commencement of the Offering. Officer:The president, any vice-president (but not an assistant vice-president, second vice-president, or other vice president having authority similar to an assistant or second vice-president), the secretary, the treasurer, the comptroller, and any other person performing similar functions with respect to any organization whether incorporated or unincorporated.The term Officer also includes the chairman of the Board of Directors if the chairman is authorized by the charter or bylaws of the organization to participate in its operating management or if the chairman in fact participates in such management. Other Member:Any Person who on the Supplemental Eligibility Record Date qualifies as a member of the Mutual Holding Company, other than Eligible Account Holders and Supplemental Eligible Account Holders. OTS:The Office of Thrift Supervision, a department of the United States Department of Treasury, or any successor thereto. Participant:Any Eligible Account Holder, Employee Plan, Supplemented Eligible Account Holder or Other Member. Person:An individual, corporation, partnership, association, joint-stock company, trust (including Individual Retirement Accounts and KEOGH Accounts), unincorporated organization, government entity or political subdivision thereof or any other entity. Plan:This Stock Issuance Plan. Prospectus:The one or more documents used in the offering of Common Stock in the Offering. 4 Qualifying Deposit:The aggregate balance of all Deposit Accounts in the Bank of (i) an Eligible Account Holder at the close of business on the
